Citation Nr: 1100508	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus, including as 
secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1957 to 
December 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008, November 2008, and February 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the Veteran's 
claim for service connection for tinnitus.  


FINDINGS OF FACT

Tinnitus was not demonstrated in service; it is not attributable 
to military service and was not caused or made worse by a 
service-connected disability.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease 
or injury incurred in or aggravated during active military 
service; tinnitus was not caused or aggravated by a service 
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through November 2007 and March 2010 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the November 2007 and March 2010 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2007 and 
March 2010 letters.  Further, the Veteran was provided notice 
regarding an award of an effective date or rating criteria in the 
November 2007 and March 2010 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

Here, however, the Board notes that the duty to provide notice 
relating to the Veteran's claim was not fully satisfied prior to 
the initial unfavorable decision by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by re-adjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by re-
adjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of the March 2010 notice letter 
that fully addressed all notice elements.  Specifically, the 
March 2010 notice letter notified the Veteran of the evidence 
necessary to substantiate a claim based on a theory of secondary 
service connection.  The letter also informed the Veteran of his 
and VA's respective duties for obtaining evidence and gave 
examples of the types of medical and lay evidence that the 
Veteran could submit or ask VA to obtain in support of his claim.  

Although not all notices were sent before the initial decision in 
this matter, the Board thus finds that the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond.  The 
RO also re-adjudicated the claim after proper notice was provided 
by way of a September 2010 supplemental statement of the case.  
The Board further notes that although the Court has held in 
Mayfield, that post-decisional documents are inappropriate 
vehicles with which to provide notice, the RO in this case 
provided VCAA-compliant notice that was followed by re-
adjudication of the Veteran's claim.  The Board concludes that 
during the administrative appeal process the Veteran was provided 
the information necessary such that further action to provide 
additional notice would be merely duplicative of what has already 
transpired.

Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  Review of the Veteran's 
claims file reflects that a response to the RO's request for 
records stated that the Veteran's service treatment records were 
"fire-related."  In other words, they were involved in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri, and are therefore unavailable.  Records of the 
Veteran's post-service treatment at the St. Louis VA Medical 
Center (VAMC) have been associated with the claims file and were 
reviewed by the RO in connection with the Veteran's claim.  The 
Veteran has not otherwise alleged that there are any outstanding 
medical records probative of the claim that need to be obtained.  

The Veteran also underwent VA examination in October 2008 and 
January 2009, with addendum opinions added in April 2010 and July 
2010; report of those examinations are of record.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VA examinations obtained in this 
case are adequate, as they are predicated on audiological 
examination as well as consideration of the medical records in 
the Veteran's claims file and the Veteran's reported history.  
The opinions consider all of the pertinent evidence of record, to 
include statements given by the Veteran at the time of the VA 
examinations, and provide a complete rationale for the opinions 
stated.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the tinnitus claim on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  Additionally, the Veteran and his representative 
have both submitted written argument.  Otherwise, neither the 
Veteran nor his representative has alleged that there are any 
outstanding records probative of the claim on appeal that need to 
be obtained.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
regulatory requirement that VA "review ... the entire evidence 
of record" is not a requirement that the adjudicator "analyze 
and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board notes that VA has heightened duties when the Veteran's 
service treatment records have been destroyed.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law does 
not establish a heightened benefit-of-the-doubt standard, only a 
heightened duty of the Board to consider applicability of the 
benefit-of-the-doubt doctrine, to assist the claimant in 
developing the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005). 

The Veteran served on active duty from December 1957 to February 
1959.  His DD Form 214 indicates that his military occupational 
specialty was field artillery.  He was granted service connection 
for bilateral hearing loss in February 2009.

As noted above, the Veteran's service treatment records are 
unavailable for the Board's review.  Post-service treatment 
records from the St. Louis VAMC are silent as to any treatment 
for tinnitus, although the Veteran is noted to have received 
ongoing treatment for bilateral hearing loss.  In addition, VA 
examinations were provided to the Veteran in October 2008 and 
January 2009 with addendum opinions added in April 2010 and July 
2010.  Report of the October 2008 examination reflects that the 
examiner concluded that he could not offer an opinion as to the 
etiology of the Veteran's tinnitus without proper cooperation of 
the Veteran.  Subsequently, the Veteran was provided a second VA 
examination in January 2009.  At that time, the examiner reviewed 
the claims file and concluded that, based on the Veteran's report 
of first having experienced tinnitus approximately 30 years prior 
to examination, it was less likely than not that any tinnitus was 
related to the Veteran's time on active duty, many years earlier.  
The examiner did not address the probabilities that the Veteran's 
tinnitus was etiologically linked to his bilateral hearing loss.

Pursuant to the Veteran's contention, first submitted in March 
2009, that his tinnitus is related to his service-connected 
hearing loss, addendum opinions were sought from the VA examiner 
who examined the Veteran in October 2008.  In the April 2010 
addendum report, the examiner stated that hearing loss and 
tinnitus "can occur separately" and "are not necessarily 
mutually occurring and have varying causes."  Importantly, the 
examiner noted that "hearing loss does not cause tinnitus or 
visa [sic] versa."  He opined that, given the lack of medical 
evidence available in the claims file, he was unable to provide 
an etiology of the Veteran's tinnitus "with certainty," 
concluding that the evidence in its entirety suggested that the 
Veteran's tinnitus was not etiologically linked either to service 
or to his hearing loss.  Similarly, in the July 2010 addendum 
report, the VA examiner offered the same statements with respect 
to the possibility of hearing loss and tinnitus having separate 
etiologies.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for tinnitus, including as secondary to his service-connected 
bilateral hearing loss.  The Board concedes that VA examination 
confirms that the Veteran currently suffers from tinnitus.  The 
Board concludes, however, that the greater weight of the evidence 
is against the claim.  Here, even conceding the Veteran's 
exposure to acoustic trauma while in service, the January 2009 VA 
examiner found no link between any current disability and 
military service.  Noting that the Veteran's exposure to acoustic 
trauma in service occurred more than 20 years prior to the 
Veteran's first noticing symptoms of tinnitus, the January 2009 
VA examiner gave as his medical opinion that it was not at least 
as likely as not that any current tinnitus was related to the 
Veteran's military service.  

Furthermore, the Board finds persuasive the absence of medical 
evidence to support a finding of a nexus between the Veteran's 
service and his current tinnitus.  In that connection, the Board 
notes that the medical opinion submitted by the January 2009 VA 
examiner, as well as the April and July 2010 VA addendum 
opinions, did not attribute the Veteran's current tinnitus to his 
time on active duty, to include in-service exposure to acoustic 
trauma, based on the time of onset as reported by the Veteran 
himself.  The examiner reasoned that the Veteran's report of an 
onset of tinnitus approximately 30 years prior to examination was 
too remote in time from his separation from active duty-which 
occurred 50 years prior to the examination-to warrant a finding 
of an etiological relationship between the Veteran's service and  
his current tinnitus.  This opinion was echoed in the April 2010 
and July 2010 addendum reports, in which the examiner again noted 
the lengthy period between the Veteran's active duty and his 
reported onset of tinnitus.  This evidence is not controverted by 
any medical evidence of record; there is simply no medical 
evidence in the record supporting a finding of an etiological 
relationship between the Veteran's time in service, including his 
exposure to acoustic trauma, and his current tinnitus.

Because the question of whether a disability such as tinnitus is 
related to another disorder such as bilateral hearing loss is a 
medical question requiring expertise, the Board relies upon the 
VA examiner's April 2010 and July 2010 opinions in making its 
determination.  The addendum reports reflect that the examiner 
reviewed the Veteran's claims file and understood the medical 
questions asked by the originating agency.  As discussed above, 
the Board notes that the April 2010 and July 2010 VA opinions 
specifically addressed causation, clearly indicating that the 
Veteran's current tinnitus is unrelated to his service-connected 
bilateral hearing loss.  The examiner offered a clear and well-
reasoned rationale for his opinion that the Veteran's tinnitus is 
less likely than not related to his service-connected hearing 
loss, relying on the examination report and his medical 
expertise, as well as current medical knowledge, in concluding 
that any connection between the Veteran's tinnitus and his 
service-connected hearing loss was doubtful.  Specifically, the 
examiner noted that hearing loss and tinnitus can have different 
etiologies and, crucially, that hearing loss is not known to 
cause tinnitus.    

The Board thus finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for tinnitus.  
The Board finds credible the Veteran's report that currently 
experiences tinnitus.  However, there is no credible evidence 
indicating that his tinnitus began during service or that he 
experienced a continuity of symptomatology since service.  In 
this regard, the Board recognizes that he reported on his 
original application that his tinnitus began in service.  
However, as noted, during VA examination, he reported that he 
first noticed tinnitus 30 years ago, which would place the onset 
of the tinnitus approximately two decades after separation.  The 
Board finds the statement made directly to a health care provider 
during the course of examination to be inherently more credible 
than the statement noted in his formal application, which was a 
document submitted in support of his claim for benefits.

Thereafter, as the most credible lay evidence of record suggests 
that his symptoms had their onset approximately two decades after 
separation, in order for the Veteran's claim to be granted, the 
record would have to contain competent evidence of a link between 
the present disorder and military service, or evidence that the 
Veteran's service-connected hearing loss caused or aggravated his 
tinnitus.  Here, there is no such evidence.  Indeed, as noted 
above, the only medical opinion of record that speaks to the 
relationship between any current disability and service, or 
between tinnitus and the Veteran's hearing loss, is unfavorable.  
Relevant law and regulations do not provide for the grant of 
service connection in the absence of competent evidence linking 
the current disability to service or to a service-connected 
disability.  The Board is satisfied that the VA examiner's 
opinions are adequate for deciding this appeal.  Tinnitus cannot 
be objectively observed (except in rare instances).  
Nevertheless, the January 2009 VA examiner's medical opinion, 
which was based on the entire record including the Veteran's own 
history, is that the Veteran's tinnitus is not at least as likely 
as not related to military service.  Similarly, the opinions 
offered by the VA examiner in the April 2010 and July 2010 VA 
examination addendum reports find that the Veteran's tinnitus is 
not at least as likely as not related to his service-connected 
bilateral hearing loss, and, in fact, the examiner explained that 
tinnitus is simply not a disability that can be caused by hearing 
loss or vice versa.  Because these opinions are not controverted 
by any other medical evidence of record, in light of the 
foregoing analysis and the underlying facts, the Veteran's 
service connection claim for tinnitus must be denied.

The Board notes that the Veteran and his representative have 
stated in multiple submissions to VA that the Veteran suffered 
acoustic trauma while in service and that his current tinnitus 
was caused by the in-service noise exposure or, alternately, by 
his service-connected bilateral hearing loss.  In this regard, 
the Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does the 
Board question that he presently suffers from tinnitus.  However, 
as noted there is no credible lay evidence suggesting the onset 
of symptoms during service or a continuity of symptomatology 
thereafter, and the Veteran is not otherwise competent to provide 
a medical opinion linking his disability to service or another 
service-connected disorder.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as ringing in the ears; a 
diagnosis that is later confirmed by clinical findings; or a 
contemporary diagnosis, he is not competent to independently 
opine as to the specific etiology of a condition.  See Davidson 
v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus, including as secondary to 
bilateral hearing loss, that doctrine is not applicable as to the 
claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


